UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       5/25/2021

  Colony Capital, Inc.,

                            Plaintiff,
                                                                                  21-cv-4645 (AJN)
                 –v–
                                                                                       ORDER
  James F. Flaherty, III,

                            Defendant.



ALISON J. NATHAN, District Judge:

       Colony Capital, Inc. (“CLNY”) has filed a motion for a proposed order to show cause

why a preliminary injunction should not issue preventing James F. Flaherty, III, from proceeding

with an arbitration scheduled for June 14, 2021. CLNY has not shown good cause to proceed ex

parte, and the Court construes its motion as a motion for a preliminary injunction and for

expedited briefing. See Fed. R. Civ. P. 65(b)(1).

       It is therefore ORDERED that CLNY shall serve a copy of its complaint, its motion

papers, and this Order on Flaherty today, May 25, 2021.

       It is further ORDERED that the parties shall confer on a briefing schedule. The parties

shall file a joint letter with a proposed briefing schedule by May 26, 2021. Their joint letter shall

also state whether the parties request an evidentiary hearing or seek disposition of CLNY’s

motion on the papers and oral argument, should the Court require it.

       In an affidavit dated May 24, 2021, in support of CLNY’s Order to Show Cause, Mr. Eric

Amdursky represents to this Court that “CLNY brings this request via an order to show cause as

opposed to via noticed motion because the arbitration is scheduled for June 14, 2021, and there is

not sufficient time to permit full briefing and hearing on a noticed motion.” Dkt. No. 9 ¶13. It is
further ORDERED that CLNY shall docket a letter today, May 25, 2021, stating when it learned

that JAMS scheduled an arbitration in this matter to begin on June 14, 2021.


       SO ORDERED.



Dated: May 25, 2021                                __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge




                                               2
